 

[tlogo1.jpg] Synthetic Biologics, Inc. 617 Detroit Avenue, Suite 100 Ann Arbor,
MI 48104

 

SYNTHETIC BIOLOGICS, INC.

 

WARRANT TO PURCHASE COMMON STOCK

 

Warrant No.:

Number of Shares of Common Stock: 635,855

Date of Issuance: October 30, 2012

 

THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES
ACT”), OR ANY STATE SECURITIES LAW, AND MAY NOT BE OFFERED FOR SALE, SOLD OR
TRANSFERRED UNLESS A REGISTRATION STATEMENT UNDER SUCH ACT AND APPLICABLE STATE
SECURITIES LAWS SHALL BE EFFECTIVE WITH RESPECT THERETO, OR AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
AVAILABLE IN CONNECTION WITH SUCH OFFER, SALE OR TRANSFER AND THE HOLDER
DELIVERS TO THE ISSUER AN OPINION OF COUNSEL IN A FORM REASONABLY SATISFACTORY
TO THE ISSUER THAT REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR SUCH
OFFER, SALE OR TRANSFER IS MADE PURSUANT TO RULE 144 UNDER THE SECURITIES ACT.
SUBJECT TO COMPLIANCE WITH THE REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS, THIS WARRANT AND THE SECURITIES ISSUABLE UPON EXERCISE OF
THIS WARRANT MAY NOT BE PLEDGED OR HYPOTHECATED IN CONNECTION WITH A BONA FIDE
MARGIN LOAN OR EXTENSION OF CREDIT SECURED BY THIS WARRANT OR ANY OF THE
SECURITIES ISSUABLE UPON EXERCISE OF THIS WARRANT WITHOUT REQUIRING THE CONSENT
OF THE ISSUER OR THE DELIVERY OF ANY SUCH OPINION.

 

THIS CERTIFIES that in consideration for services to be provided, Griffin
Securities, Inc. or any subsequent holder hereof (the “Holder”), has the right
to purchase from Synthetic Biologics, Inc., a Nevada corporation (the
“Company”), up to Six Hundred Thirty Five Thousand Eight Hundred Fifty Five
(635,855) fully paid and nonassessable shares of the Company’s common stock, par
value $.001 per share (the “Common Stock”), subject to adjustment as provided
herein, at a price per share equal to the Exercise Price (as defined below), at
any time after the date of issue and ending at 5:00 p.m., New York time, on the
fifth (5th) anniversary of the effective date of the offering to which this
warrant relates.

 

 

 

 

1.          Exercise.

 

(a)        Right to Exercise; Exercise Price. The Holder shall have the right to
exercise this Warrant at any time and from time to time as to all or any part of
the shares of Common Stock issuable hereunder (the “Warrant Shares”). The
“Exercise Price” for each Warrant Share purchased by the Holder upon the
exercise of this Warrant shall be equal to $1.60, subject to adjustment for the
events specified in Section 3 below. The Holder may pay the Exercise Price in
either of the following forms or, at the election of the Holder, a combination
thereof:

 

(i)          through a cash exercise (a “Cash Exercise”) by delivering
immediately available funds, or

 

(ii)         through a cashless exercise (a “Cashless Exercise”). The Holder may
effect a Cashless Exercise by surrendering this Warrant to the Company and
noting on the Exercise Notice that the Holder wishes to effect a Cashless
Exercise, upon which the Company shall issue to the Holder the number of Warrant
Shares determined as follows:

 

X = Y x (A-B)/A

 

where:X = the number of Warrant Shares to be issued to the Holder;

 

Y = the number of Warrant Shares with respect to which this Warrant is being
exercised;

 

A = the Trading Price as of the Exercise Date; and

 

B = the Exercise Price.

 

For purposes of Rule 144, it is intended and acknowledged that the Warrant
Shares issued in a Cashless Exercise transaction shall be deemed to have been
acquired by the Holder, and the holding period for the Warrant Shares required
by Rule 144 shall be deemed to have been commenced, on the Issue Date. For
purposes hereof, (A) “Trading Price” shall mean the average daily VWAP for the
Common Stock for the five trading days immediately preceding the Exercise Date
and (B) “VWAP” on a trading day means the volume weighted average price of the
Common Stock for such trading day on the principal market on which the Common
Stock then trades as reported by Bloomberg Financial Markets or, if Bloomberg
Financial Markets is not then reporting such prices, by a comparable reporting
service of national reputation selected by the Company and reasonably
satisfactory to the Holder. If VWAP cannot be calculated for the Common Stock on
such trading day on any of the foregoing bases, then the Company shall submit
such calculation to an independent investment banking firm of national
reputation, and shall cause such investment banking firm to perform such
determination and notify the Company of the results of determination no later
than two (2) business days from the time such calculation was submitted to it by
the Company. All such determinations shall be appropriately adjusted for any
stock dividend, stock split or other similar transaction during such period.

 

-2-

 

 

(b)       Exercise Notice. In order to exercise this Warrant, the Holder shall
(i) send by facsimile transmission, at any time prior to 5:00 p.m., New York
time, on the business day on which the Holder wishes to effect such exercise
(the “Exercise Date”), to the Company an executed copy of the notice of exercise
in the form attached hereto as Exhibit A (the “Exercise Notice”), (ii) deliver
the original Warrant and (iii) in the case of a Cash Exercise, pay the Exercise
Price to the Company by wire transfer in immediately available funds. The
Exercise Notice shall also state the name or names (with address) in which the
shares of Common Stock that are issuable on such exercise shall be issued. If
shares are to be issued in the name of a person other than the Holder, the
Holder will pay all transfer taxes payable with respect thereto.

 

(c)       Holder of Record. The Holder shall, for all purposes, be deemed to
have become the holder of record of the Warrant Shares specified in an Exercise
Notice on the Exercise Date specified therein, irrespective of the date of
delivery of such Warrant Shares, subject to payment of the Exercise Price.
Except as specifically provided herein, nothing in this Warrant shall be
construed as conferring upon the Holder hereof any rights as a shareholder of
the Company, including, without limitation, the right to vote, the right to
receive dividends or other distributions made to shareholders of the Company,
and the right to exercise preemptive rights, prior to the Exercise Date.

 

(d)       Cancellation of Warrant. This Warrant shall be canceled upon its
exercise and, if this Warrant is exercised in part, the Company shall, at the
time that it delivers Warrant Shares to the Holder pursuant to such exercise as
provided herein, issue a new warrant, and deliver to the Holder a certificate
representing such new warrant, with terms identical in all respects to this
Warrant (except that such new warrant shall be exercisable into the number of
shares of Common Stock with respect to which this Warrant shall remain
unexercised); provided, however, that the Holder shall be entitled to exercise
all or any portion of such new warrant at any time following the time at which
this Warrant is exercised, regardless of whether the Company has actually issued
such new warrant or delivered to the Holder a certificate therefor.

 

2.          Delivery of Warrant Shares Upon Exercise. Upon receipt of an
Exercise Notice pursuant to Section 1, the Company shall, no later than the
close of business on the later to occur of (i) the third (3rd) business day
following the Exercise Date set forth in such Exercise Notice and (ii) the date
on which the Company has received payment of the Exercise Price and the taxes
specified in Section 1(b), if any, are paid in full (a “Delivery Date”), issue
and deliver or cause to be delivered to the Holder the number of Warrant Shares
as shall be determined as provided herein. The Company shall effect delivery of
Warrant Shares to the Holder by, as long as the Transfer Agent participates in
the Depository Trust Company (“DTC”) Fast Automated Securities Transfer program
(“FAST”), crediting the account of the Holder or its nominee at DTC (as
specified in the applicable Exercise Notice) with the number of Warrant Shares
required to be delivered, no later than the close of business on such Delivery
Date. In the event that the Transfer Agent is not a participant in FAST, or if
the Warrant Shares are not otherwise eligible for delivery through FAST, or if
the Holder so specifies in an Exercise Notice or otherwise in writing on or
before the Exercise Date, the Company shall effect delivery of Warrant Shares by
delivering to the Holder or its nominee physical certificates representing such
Warrant Shares, no later than the close of business on such Delivery Date.

 

-3-

 

 

3.Adjustments to Exercise Price; Distributions; Repurchase Right.

 

(a)          Subdivision or Combination of Common Stock. If the Company, at any
time after the Issue Date, subdivides (by any stock split, stock dividend,
recapitalization, reorganization, reclassification or otherwise) its shares of
Common Stock into a greater number of shares, then after the date of record for
effecting such subdivision, the Exercise Price in effect immediately prior to
such subdivision will be proportionately reduced. If the Company, at any time
after the Issue Date, combines (by reverse stock split, recapitalization,
reorganization, reclassification or otherwise) its shares of Common Stock into a
smaller number of shares, then, after the date of record for effecting such
combination, the Exercise Price in effect immediately prior to such combination
will be proportionally increased. Any adjustment made pursuant to this Section
3(a) that results in a decrease or increase in the Exercise Price shall also
effect a proportional increase or decrease, as the case may be, in the number of
shares of Common Stock into which this Warrant is exercisable.

 

(b)          Distributions. If the Company shall declare or make any
distribution of its assets (or rights to acquire its assets) to holders of
Common Stock as a partial liquidating dividend or otherwise (including any
dividend or distribution to the Company’s stockholders in cash or shares (or
rights to acquire shares) of capital stock of a subsidiary) (a “Distribution”),
the Company shall deliver written notice of such Distribution (a “Distribution
Notice”) to the Holder at least fifteen (15) business days prior to the earlier
to occur of (i) the record date for determining stockholders entitled to such
Distribution (the “Record Date”) and (ii) the date on which such Distribution is
made (the “Distribution Date”). The Holder shall be entitled, at its option (to
be exercised by written notice delivered to the Company on or before the
fifteenth (15th) business day following the date on which a Distribution Notice
is delivered to the Holder), either (A) upon any exercise of this Warrant on or
after the Record Date, to be entitled to receive, on the Distribution Date (for
any exercise effected prior to the Distribution Date) or the applicable Delivery
Date (for any exercise effected after the Distribution Date), the amount of such
assets which would have been payable to the holder with respect to the shares of
Common Stock issuable upon such exercise (without giving effect to any
limitations on such exercise contained in this Warrant or the Purchase
Agreement) had the Holder been the holder of such shares of Common Stock on the
Record Date or (B) upon any exercise of this Warrant on or after the
Distribution Date, to reduce the Exercise Price applicable to such exercise by
reducing the Exercise Price in effect on the business day immediately preceding
the Record Date by an amount equal to the fair market value of the assets to be
distributed divided by the number of shares of Common Stock as to which such
Distribution is to be made, such fair market value to be reasonably determined
in good faith by the independent members of the Company’s Board of Directors.
Notwithstanding anything herein to the contrary, if the Holder does not notify
the Company of whether the Holder has elected clause (A) or (B) in the preceding
sentence by the date that is fifteen (15) business days after the date on which
the Company delivers a Distribution Notice to the Holder, the Company shall have
the right, exercisable upon written notice to the Holder, to determine whether
clause (A) or (B) shall be applicable to exercises of this Warrant effected on
or after the Distribution Date.

 

-4-

 

 

4.        Major Transactions. In the event of a merger, consolidation, business
combination, tender offer, exchange of shares, recapitalization, reorganization,
redemption or other similar event, as a result of which shares of Common Stock
shall be changed into the same or a different number of shares of the same or
another class or classes of stock or securities or other assets of the Company
or another entity or the Company shall sell all or substantially all of its
assets (each of the foregoing being a “Major Transaction”), the Company will
give the Holder at least ten (10) Trading Days’ written notice prior to the
earlier of (I) the closing or effectiveness of such Major Transaction and (II)
the record date for the receipt of such shares of stock or securities or other
assets, and the Holder shall be permitted to exercise this Warrant in whole or
in part at any time prior to the record date for the receipt of such
consideration and shall be entitled to receive, for each share of Common Stock
issuable to the Holder upon such exercise, the same per share consideration
payable to the other holders of Common Stock in connection with such Major
Transaction. If and to the extent that the Holder retains this Warrant or any
portion hereof following such record date, the Company will cause the surviving
or, in the event of a sale of assets, purchasing entity, as a condition
precedent to such Major Transaction, to assume the obligations of the Company
with respect to this Warrant, with such adjustments to the Exercise Price and
the securities covered hereby as may be necessary in order to preserve the
economic benefits of this Warrant to the Holder.

 

5.          Registration Rights. . The Holder shall have the same rights and
obligations and be subject to the same limitations, as the purchasers set forth
in the Registration Rights Agreement dated the date hereof as though it were
directly party thereto and for the purposes of the term Registrable Securities
under the Registration Rights Agreement, the Warrant Shares shall be deemed to
be Registrable Securities.

 

6.          Fractional Interests. No fractional shares or scrip representing
fractional shares shall be issuable upon the exercise of this Warrant. If, on
exercise of this Warrant, the Holder hereof would be entitled to a fractional
share of Common Stock or a right to acquire a fractional share of Common Stock,
the Company shall, in lieu of issuing any such fractional share, pay to the
Holder an amount in cash equal to the product resulting from multiplying such
fraction by the Trading Price as of the Exercise Date.

 

7.          Transfer of this Warrant. The Holder may not sell, transfer, assign,
pledge or otherwise dispose of this Warrant, in whole or in part, unless such
sale or other disposition is made pursuant to an effective registration
statement or the Holder provides the Company with an opinion of counsel
reasonably acceptable to the Company that the transfer may be made without
registration under the Securities Act and applicable state securities laws an
exemption from the registration requirements of the Securities Act, and
applicable state securities laws. Upon such transfer or other disposition, the
Holder shall deliver this Warrant to the Company together with a written notice
to the Company, substantially in the form of the Transfer Notice attached hereto
as Exhibit B (a “Transfer Notice”), indicating the person or persons to whom
this Warrant shall be transferred and, if less than all of this Warrant is
transferred, the number of Warrant Shares to be covered by the part of this
Warrant to be transferred to each such person. Within ten (10) business days of
receiving a Transfer Notice and the original of this Warrant, the Company shall
deliver to the each transferee designated by the Holder a Warrant or Warrants of
like tenor and terms for the appropriate number of Warrant Shares and, if less
than all this Warrant is transferred, shall deliver to the Holder a Warrant for
the remaining number of Warrant Shares.

 

-5-

 

 

8.          Benefits of this Warrant; Headings. This Warrant shall be for the
sole and exclusive benefit of the Holder of this Warrant and nothing in this
Warrant shall be construed to confer upon any person other than the Holder of
this Warrant any legal or equitable right, remedy or claim hereunder. The
headings used in this Warrant are for convenience of reference only and shall
not limit or otherwise affect the meaning hereof.

 

9.          Loss, theft, destruction or mutilation of Warrant. Upon receipt by
the Company of evidence of the loss, theft, destruction or mutilation of this
Warrant, and (in the case of loss, theft or destruction) of indemnity reasonably
satisfactory to the Company, and upon surrender of this Warrant, if mutilated,
the Company shall execute and deliver a new Warrant of like tenor and date in
replacement for the lost, stolen, destroyed or mutilated Warrant.

 

10.         Notice or Demands. Any notice, demand or request required or
permitted to be given by the Company or the Holder pursuant to the terms of this
Warrant shall be in writing and shall be deemed delivered (i) when delivered
personally or by verifiable facsimile transmission, unless such delivery is made
on a day that is not a business day, in which case such delivery will be deemed
to be made on the next succeeding business day, (ii) on the next business day
after timely delivery to an overnight courier and (iii) on the business day
actually received if deposited in the U.S. mail (certified or registered mail,
return receipt requested, postage prepaid), addressed as follows:

 

If to the Company or the Issuer:   Synthetic Biologics, Inc. 617 Detroit Avenue,
Suite 100 Ann Arbor, MI 48104 Tel: (734) 332-7800 Fax: (734) 332-7878

 

and if to the Holder, to such address as shall be designated by the Holder in
writing to the Company.

 

11.         Taxes. The issue of stock certificates on exercises of this Warrant
shall be made without charge to the exercising Holder for any tax in respect of
the issue thereof. The Company shall not, however, be required to pay any tax
which may be payable in respect of any transfer involved in the issue and
delivery of stock in any name other than that of the Holder of any Warrant
exercised, and the Company shall not be required to issue or deliver any such
stock certificate unless and until the person or persons requesting the issue
thereof shall have paid to the Company the amount of such tax or shall have
established to the reasonable satisfaction of the Company that such tax has been
paid.

 

12.         Governing Law. This Warrant shall be governed by and construed under
the laws of the State of New York applicable to contracts made and to be
performed entirely within the State of New York. The Company hereby irrevocably
submits to the non-exclusive jurisdiction of the state and federal courts
sitting in the City of New York for the adjudication of any dispute hereunder or
in connection herewith or with any transaction contemplated hereby and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. The Company
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
it at the address in effect for notices to it under this Warrant and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.

 

-6-

 

 

13.         Amendments. Except as expressly provided herein, neither this
Warrant nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Holder, and no provision hereof may
be waived other than by a written instrument signed by the party against whom
enforcement of any such waiver is sought. Any waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

14.      Successors and Assigns. This Warrant shall be binding upon the
successors and permitted assigns of the parties. The Company may not assign its
rights or obligations under this Agreement without the prior written consent of
the Holder, which consent shall not be unreasonably withheld.

 

15.         Legend. This Warrant and, except in the event (i) there is an
effective Registration Statement permitting the resale of the Warrant Shares by
the Holder, or (ii) the Company has received on an opinion from counsel
reasonably acceptable to the Company that the legend may be removed, all
certificates representing shares of Warrant Shares issued upon exercise hereof
shall be stamped or imprinted with a legend in substantially in the form set
forth on the first page of this Warrant:

 

IN WITNESS WHEREOF, the Company has duly executed and delivered this Warrant as
of the Issue Date.

 

  SYNTHETIC BIOLOGICS, INC.       By:         Name:  Jeffrey Riley     Title:
President and Chief Executive Officer

 

-7-

 

 

EXHIBIT A to WARRANT

 

EXERCISE NOTICE

 

The undersigned Holder hereby irrevocably exercises the right to
purchase___________ of the shares of Common Stock (“Warrant Shares”) of
_________ (the “Company”) evidenced by the attached Warrant (the “Warrant”).
Capitalized terms used herein and not otherwise defined shall have the
respective meanings set forth in the Warrant.

 

1. Form of Exercise Price. The Holder intends that payment of the Exercise Price
shall be made as:

 

______ a Cash Exercise with respect to _________________ Warrant Shares; and/or

 

______ a Cashless Exercise with respect to _________________ Warrant Shares, as
permitted by Section 1(a) of the attached Warrant.

 

2. Payment of Exercise Price. In the event that the Holder has elected a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the Holder shall pay the sum of $________________ to the Company in
accordance with the terms of the Warrant.

 

By tendering this Exercise Notice, the Holder represents to the Company that it
is an “accredited investor” as that term is defined in Rule 501 of Regulation D
under the Securities Act, and that it is acquiring the Warrants Shares solely
for its own account, and not with a present view to the public resale or
distribution of all or any part thereof.

 

 

Date:             Name of Registered Holder       By:       Name:     Title:  

 

-8-

 

 

EXHIBIT B to WARRANT

 

TRANSFER NOTICE

 

FOR VALUE RECEIVED, the undersigned Holder of the attached Warrant hereby sells,
assigns and transfers unto the person or persons named below the right to
purchase ___________ shares of the Common Stock of ____________ evidenced by the
attached Warrant.

 

Date:             Name of Registered Holder       By:        Name:     Title:  
   

 

By tendering this Transfer Notice, the above named transferee represents to the
Company that it is an “accredited investor” as that term is defined in Rule 501
of Regulation D under the Securities Act, and that it is acquiring the Warrants
solely for its own account, and not with a present view to the public resale or
distribution of all or any part thereof.

 

    Transferee  

 

-9-

 

